UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4797



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GAYLON R. DAHN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-03-294)


Submitted:   May 12, 2006                     Decided:   May 24, 2006


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Michael L. Desautels, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, Acting United States Attorney, Hunter P. Smith, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gaylon R. Dahn pled guilty to two counts of inducing

illegal entry in violation of 8 U.S.C. § 1342(a)(1)(A)(iv) (2000).

He was sentenced following the Supreme Court's opinion in United

States   v.     Booker,    543    U.S.   220     (2005).         The   district    court

sentenced Dahn to two concurrent terms of forty-eight months of

imprisonment. Dahn appeals, alleging his sentence following Booker

violated his due process rights, as informed by ex post facto

principles.       This claim is foreclosed by our recent decision in

United    States    v.    Davenport,      445     F.3d     366    (4th   Cir.     2006).

Accordingly, we affirm. We dispense with oral argument because the

facts    and    legal    contentions     are     adequately        presented     in   the

materials      before     the    court   and     argument        would   not    aid   the

decisional process.



                                                                               AFFIRMED




                                         - 2 -